Citation Nr: 1427720	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-37 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for benefits under 38 U.S.C. § 1151 due to the contraction of hepatitis C as a result of blood transfusions administered at a VA medical center.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; which denied reopening of a claim for Section 1151 benefits as a result of blood transfusions administered at a VA medical center on the grounds of no new and material evidence.  

In a decision dated in September 2011, the Board denied reopening of the claim.  The Veteran appealed, and the parties filed a Joint Motion for Remand.  In an Order dated in May 2013, the Court granted the parties' Motion; vacated the Board's September 2011 decision; and remanded the matter for action pursuant to the parties Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its Joint Motion the parties agreed that the Veteran must be provided notice of 38 C.F.R. § 3.156 in the context of his claim.  Notice of 38 C.F.R. § 3.361 also should be sent.  Additionally, any signed informed consent(s) associated with the 1987 blood transfusions have not been associated with the claims file.  These should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 19.31(b)(3), apprise the Veteran of the provisions of 38 C.F.R. § 3.156 and 38 C.F.R. § 3.361, as relevant to his claim.

2.  Associate, with the claims file, a copy of the Veteran's signed informed consent(s), or other such document as may reflect his informed consent, as relating to blood transfusion(s) he received during his 1987 VA hospital treatments.  

3.  After completion of the above and any other development deemed necessary, readjudicate the claim.  If the benefit remains denied, send the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

